 



Exhibit 10.2

 

UMAMI SUSTAINABLE SEAFOOD, INC.
NON-PLAN STOCK OPTION AGREEMENT

 

THIS NON-PLAN STOCK OPTION AGREEMENT (this “Option Agreement”) dated as of June
30, 2010 by and between Umami Sustainable Seafood, Inc., a Nevada corporation
(the “Corporation”), and ___________________________ (the “Grantee”) evidences
the nonqualified stock option (the “Option”) granted by the Corporation to the
Grantee as to the number of shares of the Corporation’s common stock (“Common
Stock”) first set forth below.

 

Number of Shares of Common Stock:1 _______ Award Date: June 30, 2010

 

Exercise Price per Share:1               $1.00            Expiration Date:1,2
June 30, 2015

 

Vesting1,2 The Option shall be vested as to one-sixth (1/6) of the total number
of shares of Common Stock subject to the Option on the Award Date. The Option
shall become vested as to (i) one-sixth (1/6) of the total number of shares of
Common Stock subject to the Option on the first anniversary of the Award Date
(ii) one-third (1/3) of the total number of shares of Common Stock subject to
the Option on the second anniversary of the Award Date, and (iii) one-third
(1/3) of the total number of shares of Common Stock subject to the Option on the
third anniversary of the Award Date.

 

The Option is subject to the Terms and Conditions of Non-Plan Stock Option (the
“Terms”) attached to this Option Agreement (incorporated herein by this
reference). The Option has been granted to the Grantee in addition to, and not
in lieu of, any other form of compensation otherwise payable or to be paid to
the Grantee. The parties agree to the terms of the Option set forth herein. The
Grantee acknowledges receipt of a copy of the Terms.

 

The Option is the stock option referred to in Section 3(a) of the Employment
Agreement dated as of July 1, 2010 between the Corporation and the Grantee (the
“Employment Agreement”). The Option is a stand-alone option grant and was not
granted under any of the Corporation’s equity incentive plans. Any shares issued
in respect of the Option shall not count against the share limits of any such
plan.

 

“GRANTEE”   UMAMI SUSTAINABLE SEAFOOD, INC.     a Nevada corporation            
Signature    By:        

 

    Print Name:   Print Name      

 

    Title:  

 



 



1Subject to adjustment under Section 6.1 of the Terms.

2Subject to early termination under Section 4 of the Terms and Section 6.2 of
the Terms.

  

 

 

 



 

UMAMI SUSTAINABLE SEAFOOD, INC.
TERMS AND CONDITIONS OF NON-PLAN STOCK OPTION

 

1.Vesting; Limits on Exercise; Incentive Stock Option Status.

 

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the Grant
Notice. The Option may be exercised only to the extent the Option is vested and
exercisable.

 

·Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

 

·No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.

 

·Nonqualified Stock Option. The Option is a nonqualified stock option and is
not, and shall not be, an incentive stock option within the meaning of Section
422 of the U.S. Internal Revenue Code (the “Code”).

 

2.Continuance of Employment/Service Required; No Employment/Service Commitment.

 

The vesting schedule applicable to the Option requires continued employment or
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Option and the rights and benefits under this
Option Agreement. Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in Section
4 below.

 

Nothing contained in this Option Agreement constitutes a continued employment or
service commitment by the Corporation or any corporation or other entity a
majority of whose outstanding voting stock or voting power is beneficially owned
directly or indirectly by the Corporation (a “Subsidiary”), affects the
Grantee’s status, if he or she is an employee, as an employee at will who is
subject to termination without cause, confers upon the Grantee any right to
remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Grantee’s other
compensation.

 

3.Method of Exercise of Option.

 

The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:

 

 

 

 



 

·a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Administrator may require from time to time,

 

·payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to the Corporation, or (subject to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any
non-cash payment) in shares of Common Stock already owned by the Grantee, valued
at their fair market value (as determined by the Administrator) on the exercise
date;

 

·any written statements or agreements as the Administrator may deem necessary or
desirable to assure compliance with all applicable legal and accounting
requirements; and

 

·satisfaction of the tax withholding provisions of Section 7 below.

 

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator, or, subject to such procedures as the
Administrator may adopt, authorize a “cashless exercise” with a third party who
provides simultaneous financing for the purposes of (or who otherwise
facilitates) the exercise of the Option. As used herein, the “Administrator”
means the Board of Directors of the Corporation (the “Board”) or one or more
committees appointed by the Board or another committee (within its delegated
authority) to administer all or certain aspects of this Option Agreement.

 

4.Early Termination of Option.

 

4.1       Expiration Date. Subject to earlier termination as provided below in
this Section 4, the Option will terminate on the “Expiration Date” set forth in
the cover page of this Option Agreement (the “Expiration Date”).

 

4.2       Possible Termination of Option upon Certain Corporate Events. The
Option is subject to early termination in connection with certain corporate
events as described in Section 6.2 of the Terms below.

 

4.3       Termination of Option upon a Termination of Grantee’s Employment or
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to Section 4.2 above, if the Grantee ceases to be employed by or ceases
to provide services to the Corporation or a Subsidiary, the following rules
shall apply (the last day that the Grantee is employed by or provides services
to the Corporation or a Subsidiary is referred to as the Grantee’s “Severance
Date”):

 

·other than as expressly provided below in this Section 4.3, (a) the Grantee
will have until the date that is 3 months after his or her Severance Date to
exercise the Option (or portion thereof) to the extent that it was vested on the
Severance Date, (b) the Option, to the extent not vested on the Severance Date,
shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 3-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 3-month period;

 

 

 

 

 

·if the termination of the Grantee’s employment or services is the result of the
Grantee’s death or Disability (as defined in the Employment Agreement), (a) the
Option, to the extent outstanding and not vested on the Severance Date, shall
become fully vested as of the Severance Date, (b) the Grantee (or his
beneficiary or personal representative, as the case may be) will have until the
date that is 12 months after the Grantee’s Severance Date to exercise the
Option, and (c) the Option, to the extent exercisable for the 12-month period
following the Severance Date and not exercised during such period, shall
terminate at the close of business on the last day of the 12-month period;

 

·if the Grantee’s employment or services are terminated by the Corporation or a
Subsidiary for Cause (as defined in the Employment Agreement), the Option
(whether vested or not) shall terminate on the Severance Date.

 

In the event the Grantee is providing services to the Corporation (other than as
an employee), the Administrator shall be the sole judge of whether the Grantee
continues to render services for purposes of this Option Agreement.

 

5.Transfer Restrictions.

 

5.1       Limitations on Exercise and Transfer. Unless otherwise expressly
provided in (or pursuant to) Section 5.2 or required by applicable law: (a) the
Option is non-transferable and shall not be subject in any manner to sale,
transfer, anticipation, alienation, assignment, pledge, encumbrance or charge;
(b) the Option shall be exercised only by the Grantee; and (c) amounts payable
or shares issuable pursuant to the Option shall be delivered only to (or for the
account of) the Grantee.

 

5.2       Exceptions to Limits on Transfer. The Administrator may permit the
Option to be exercised by and paid to, or otherwise transferred to, other
persons or entities pursuant to such conditions and procedures, including
limitations on subsequent transfers, as the Administrator may, in its sole
discretion, establish in writing. Any permitted transfer shall be subject to
compliance with applicable federal and state securities laws and shall not be
for value (other than nominal consideration, settlement of marital property
rights, or for interests in an entity in which more than 50% of the voting
interests are held by the Grantee or by the Grantee’s family members). In
addition, the exercise and transfer restrictions in Section 5.1 shall not apply
to:

 

·transfers to the Corporation (for example, in connection with the expiration or
termination of the Option),

 

·the designation of a beneficiary to receive benefits in the event of the
Grantee’s death or, if the Grantee has died, transfers to or exercise by the
Grantee’s beneficiary, or, in the absence of a validly designated beneficiary,
transfers by will or the laws of descent and distribution,

 

 

 

 



  

·transfers to a family member (or former family member) pursuant to a domestic
relations order if approved or ratified by the Administrator,

 

·if the Grantee has suffered a disability, permitted transfers or exercises on
behalf of the Grantee by his or her legal representative, or

 

·the authorization by the Administrator of “cashless exercise” procedures with
third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of the Option consistent with applicable laws and the
express authorization of the Administrator.

 

6.Adjustments; Corporate Transactions.

 

6.1       Adjustments. Subject to Section 6.2, upon (or, as may be necessary to
effect the adjustment, immediately prior to): any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any merger, combination, consolidation, or
other reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Common Stock; or any exchange of Common Stock or
other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; then the Administrator
shall equitably and proportionately adjust (1) the number, amount and type of
shares of Common Stock (or other securities or property) subject to the Option,
(2) the Exercise Price of the Option, and/or (3) the securities, cash or other
property deliverable upon exercise or payment of the Option, in each case to the
extent necessary to preserve (but not increase) the level of incentives intended
by the Option and this Option Agreement.

 

It is intended that, if possible, any adjustments contemplated by the preceding
paragraph be made in a manner that satisfies applicable U.S. legal, tax
(including, without limitation and as applicable in the circumstances, Section
424 of the Code, Section 409A of the Code and Section 162(m) of the Code) and
accounting (so as to not trigger any charge to earnings with respect to such
adjustment) requirements.

 

Any good faith determination by the Administrator as to whether an adjustment is
required in the circumstances pursuant to this Section 6.1, and the extent and
nature of any such adjustment, shall be conclusive and binding on all persons.

 

 

 



 

 

6.2        Corporate Transactions - Assumption and Termination of Awards. Upon
the occurrence of any of the following: any merger, combination, consolidation,
or other reorganization in connection with which the Corporation does not
survive (or does not survive as a public company in respect of its Common
Stock); any exchange of Common Stock or other securities of the Corporation in
connection with which the Corporation does not survive (or does not survive as a
public company in respect of its Common Stock); a sale of all or substantially
all the business, stock or assets of the Corporation in connection with which
the Corporation does not survive (or does not survive as a public company in
respect of its Common Stock); a dissolution of the Corporation; or any other
event in which the Corporation does not survive (or does not survive as a public
company in respect of its Common Stock); then the Administrator may make
provision for a cash payment in settlement of, or for the termination,
assumption, substitution or exchange of the Option or the cash, securities or
property deliverable to the holder of the Option, based upon, to the extent
relevant under the circumstances, the distribution or consideration payable to
holders of the Common Stock upon or in respect of such event. Upon the
occurrence of any event described in the preceding sentence, then, unless the
Administrator has made a provision for the substitution, assumption, exchange or
other continuation or settlement of the Option or the Option would otherwise
continue in accordance with its terms in the circumstances, (1) the Option, to
the extent then outstanding and unvested, shall become fully vested, and (2) the
Option shall terminate upon the related event; provided that the holder of the
Option shall be given reasonable advance notice of the impending termination and
a reasonable opportunity to exercise the Option (after giving effect to any
accelerated vesting required in the circumstances) in accordance with the terms
hereof before the termination of the Option (except that in no case shall more
than ten days’ notice of the impending termination be required and any
acceleration of vesting and any exercise of any portion of the Option that is so
accelerated may be made contingent upon the actual occurrence of the event).

 

Without limiting the preceding paragraph, in connection with any event referred
to in the preceding paragraph, the Administrator may, in its discretion, provide
for the accelerated vesting of the Option as and to the extent determined by the
Administrator in the circumstances. In the event of a cash or property
settlement of the Option, the Administrator shall base such settlement solely
upon the excess if any of the per share amount payable upon or in respect of
such event over the Exercise Price. In any of the events referred to in this
Section 6.2, the Administrator may take such action contemplated by this Section
6.2 prior to such event (as opposed to on the occurrence of such event) to the
extent that the Administrator deems the action necessary to permit the Grantee
to realize the benefits intended to be conveyed with respect to the underlying
shares. Without limiting the generality of the foregoing, the Administrator may
deem an acceleration and termination to occur immediately prior to the
applicable event and, in such circumstances, will reinstate the original terms
of the Option if an event giving rise to an acceleration and termination does
not occur.

 

Any good faith determination by the Administrator pursuant to its authority
under this Section 6.2 shall be conclusive and binding on all persons.

 

7.Tax Withholding.

 

Upon any exercise or payment of the Option, the Corporation or one of its
Subsidiaries shall have the right at its option to:

 

(1)require the Grantee (or the Grantee’s personal representative or beneficiary,
as the case may be) to pay or provide for payment of at least the minimum amount
of any taxes which the Corporation or one of its Subsidiaries may be required to
withhold with respect to such exercise or payment; or

 

(2)deduct from any amount otherwise payable in cash (whether related to the
Option or otherwise) to the Grantee (or the Grantee’s personal representative or
beneficiary, as the case may be) the minimum amount of any taxes which the
Corporation or one of its Subsidiaries may be required to withhold with respect
to such exercise or payment.

 

 

 

 

 

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under the Option, the Administrator may in
its sole discretion (subject to compliance with all applicable laws and
regulations) require or grant to the Grantee the right to elect, pursuant to
such rules and subject to such conditions as the Administrator may establish,
that the Corporation reduce the number of shares to be delivered by (or
otherwise reacquire) the appropriate number of shares, valued in a consistent
manner at their fair market value or at the sales price in accordance with
authorized procedures for cashless exercises, necessary to satisfy the minimum
applicable withholding obligation on exercise, vesting or payment. In no event
shall the shares withheld exceed the minimum whole number of shares required for
tax withholding under applicable law.

 

8.Notices.

 

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer employed by the Corporation or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 8.

 

9.Entire Agreement.

 

This Option Agreement constitutes the entire agreement and supersede all prior
understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof. Any amendment of this Option Agreement
must be in writing and signed by the Corporation, provided that no such
amendment shall, without written consent of the Grantee, affect in any manner
materially adverse to the Grantee any rights or benefits of the Grantee or
obligations of the Corporation under the Option. Changes, settlements and other
actions contemplated by Section 6 of these Terms shall not be deemed to
constitute changes or amendments for purposes of this Section 9. The Corporation
may unilaterally waive any provision hereof in writing to the extent such waiver
does not adversely affect the interests of the Grantee hereunder, but no such
waiver shall operate as or be construed to be a subsequent waiver of the same
provision or a waiver of any other provision hereof. For avoidance of doubt, the
Employment Agreement is outside the scope of this integration provision, and
nothing contained herein is intended to adversely affect any independent
contractual right of the Grantee under the Employment Agreement.

 

10.Governing Law.

 

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Nevada without regard to conflict of
law principles thereunder.

 

 

 

 



  

11.Effect of this Agreement.

 

Subject to the Corporation’s right to terminate the Option pursuant to Section
6.2 of these Terms, this Option Agreement shall be assumed by, be binding upon
and inure to the benefit of any successor or successors to the Corporation.

 

12.Counterparts.

 

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

13.Section Headings.

 

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

 

14.Clawback Policy.

 

The Option is subject to the terms of the Corporation’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require forfeiture of the Option and repayment or forfeiture of any shares of
Common Stock or other cash or property received with respect to the Option
(including any value received from a disposition of the shares acquired upon
exercise of the Option).

 

15.No Advice Regarding Grant.

 

The Grantee is hereby advised to consult with his or her own tax, legal and/or
investment advisors with respect to any advice the Grantee may determine is
needed or appropriate with respect to the Option (including, without limitation,
to determine the foreign, state, local, estate and/or gift tax consequences with
respect to the Option and any shares that may be acquired upon exercise of the
Option). Neither the Corporation nor any of its officers, directors, affiliates
or advisors makes any representation (except for the terms and conditions
expressly set forth in this Option Agreement) or recommendation with respect to
the Option. Except for the withholding rights contemplated by Section 7 above,
the Grantee is solely responsible for any and all tax liability that may arise
with respect to the Option and any shares that may be acquired upon exercise of
the Option.  

 



 

